McCAMANT, J.
1. The evidence shows that deeds to 1,280 acres of the land in dispute in this case were made, executed and delivered to the United States. The deeds ran in each case from the state’s grantee. These deeds were accepted by the General Land Office and selections based on the relinquishment of these lands were approved. So much of the controversy as relates to these lands cannot be litigated in the absence of the United States as a party. The reasons on which this conclusion is based are elaborated in the opinion in the Crook County case handed down this day.
2. The General Land Office has never accepted deeds to the north half of the northwest quarter, southwest quarter of the northwest quarter, and lot 3, all in section 16, township 24 south, range 4 east of the Willamette Meridian. This property is covered by the application of George Wright. The evidence shows that this application was secured by one of the agents of Hyde and Schneider who testified as a witness in the criminal trial of Hyde and whose testimony has been received in this cause by stipulation. It satisfactorily appears that the application to purchase was not made for the benefit of the applicant, that the accompanying affidavit was false and that within a week after the application was made the rights of the appli*75cant were assigned to Hyde. For the reasons stated in the opinion in the Crook County case, the land so applied for should be restored to the state and the deed executed in favor of Hyde should be canceled. As to the remainder of the land involved in this suit, the complaint should be dismissed without prejudice. Plaintiff will have -judgment for costs in both courts against the defendant Hyde. The other defendants will not recover costs.
Modified. Rehearing Denied..
Mr. Justice Harris took no part in the consideration of this case.